UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6521


NAPOLEON J. RANKIN BEY,

                Plaintiff - Appellant,

          and

ANTHONY LEON HOOVER, a/k/a Anthony Leon Hoover El; TERRENCE
LEROY WRIGHT, EL; MAURICE HARTGROVE, as Moorish American
Nationals; JAMES K. HOYLE BEY; SAMUEL JUNIOR JACKSON; JAMES
LEE TROXLER, EL; ERRICK L. BOWE; WEBSTER WALLER, a/k/a Webster
Waller Bey; MICHAEL HOLLIDAY,

                Plaintiffs,

          v.

STATE OF NORTH CAROLINA, Sub Jurisdiction Counties; NORTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03220-F)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Napoleon J. Rankin Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Napoleon J. Rankin Bey appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).    We have reviewed the record and find that

this appeal is frivolous.    Accordingly, we dismiss the appeal for

the reasons stated by the district court.              Jackson v. North

Carolina,   No.   5:14-ct-03220-F   (E.D.N.C.   Mar.   26,   2015).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3